DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 74 recites “wherein said particles have a diameter that results in…or to increase surface quality.” The claim is unclear because the claims does not state what surface quality is being increased. It could be of the particles, of the fluid, of the boundary layer, etc… Because the claim does not specify of what the surface quality is increased, the claim is indefinite. The specification does not clarify what surface quality is being increased of claim 78.
Claim 78 recites “The composition of claim 63…wherein said particles are incorporated into a fire retardant powder added to said fluid, wherein said particles are incorporated into a fire retardant powder added to said fluid, wherein said particles are incorporated into said fluid to increase dispersion of a fire retardant, or wherein said particles are incorporated into dry powders added to said fluid to help disperse a fire retardant.” It appears that the claim is attempting to recite one of four scenarios: (a) wherein said particles are incorporated into a fire retardant powder added to said fluid, (b) wherein said particles are incorporated into a fire retardant powder added to said fluid, (c) wherein said particles are incorporated into said fluid to increase dispersion of a fire retardant; or (d) wherein said particles are incorporated into dry powders added to said fluid to help disperse a fire retardant. However, this is not clear. The first two scenarios are identical. Furthermore, it is still unclear how the flame retardant relates the composition of claim 63 which is a fluid with particles having certain characteristics. It appears that the claim is reciting a future intended use of the composition and/or is a product-by-process in which the particles are added to a flame retardant, or to a dry powder, which is added to the fluid, but the claim does not make this clear. The claim is to a composition and not to a flame retardant or a composition requiring a flame retardant. The specification does not clarify what is intended by claim 78. Therefore, claim 78 is unclear. 
Suggested language is, for example, “The composition according to claim 63, wherein the particles are first added to a dry powder fire retardant to form a particle-dry powder combination before being added to said fluid, and then the particle-dry powder combination is added to said fluid, and wherein the particles help disperse the fire retardant in the fluid.”  However, even if such language is utilized, while the language will be clear and supported, the claim will still be a product-by-process, and the prior art meets the claims for the reasons indicated below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 63-75, 78, and 81-83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osipovich et al. (RU 2114131) and further in view of Palm et al. (US 2003/0127022).  A translation of Osipovich et al. (RU 2114131) with paragraph numbers is cited below and is attached.
The rejection set forth in paragraphs 16-24 of the Office Action mailed on 8/31/2020 is incorporated herein by reference. As stated in the previous rejection, the expanded perlite of Osipovich is specifically disclosed as ground. See ¶10, ¶12, and ¶14. Ground expanded perlite necessarily has a sharp conchoidal surface and a complex three-dimensional surface area, including sharp knife blade-like characteristics, as well as “smashed and shattered pores,” as specifically articulated in ¶32 of the instant specification. Regarding instant claim 78, Osipovich expressly teaches that flame retardants can be added to the composition of the invention together with the ground and finely dispersed expanded perlite and melted polystyrene. Thus, the ground expanded and finely dispersed perlite particles are “incorporated into” a flame retardant composition, which meets instant claim 78. 
Additionally, claim 78 is a product-by-process, and appears to be a future intended use, in that the particles aid in the dispersion of a flame retardant. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims, in that Osipovich expressly teaches that flame retardants can be added to the composition of the invention together with the ground and finely dispersed expanded perlite and melted polystyrene. Thus, the ground expanded and finely dispersed perlite particles are “incorporated into” a flame retardant composition, which meets instant claim 78. 
Regardless of the discussion in Osipovich that “finely dispersed crystalline pearlite particles have an irregular shape and a large specific surface area due to a large number of internal pores…,” this discussion does not reference ground perlite. This discussion references finely dispersed crystalline pearlite particles have an irregular shape. The ground perlite is the result of milling or grinding the “finely dispersed crystalline pearlite particles have an irregular shape” being referenced in Osipovich. There is absolutely nothing indicating that the large number of internal pores must be retained. The only discussion in the entire Osipovich reference regarding internal pores, is a discussion of finely dispersed crystalline pearlite, and not ground expanded perlite.  The express disclosure is that the perlite is ground. This will necessarily provide smashed and shattered pores as recited in amended instant claim 63, as well as any other recited structural features. Applicants have provided no factually supported objective evidence which demonstrates the contrary. 
Furthermore, as discussed in the Office Action incorporated into this action by reference, it would have been obvious at the time the instant invention as made to use the expanded perlite of Palm et al. ‘022, which have thin blade irregular surface characteristics and which have a particle size which meets the instantly claim limitations, in the invention of Osipovich et al. because the intricate and cellular structure of the expanded perlite of Palm et al. '022, having the particle size disclosed therein, provides valuable filler properties, including improved insulation of fillers (paragraph [0034] of Palm et al.). Additionally, the expanded perlite of Palm et al. ‘022 retains the intricate cellular structure and further has controlled particle size distribution and low floater content, thereby permitting greater utility such as for use as filler products (paragraph [0036] of Palm et al).


Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive. 
Regarding the Declaration by William Johnson filed on 9/10/2021, the Declaration states, at item 9 on page 4, “All three images of the Perlite document show perlite that has undergone various degrees of milling.” 
This is not persuasive.
Applicant has not provide any factually supported objective evidence in support of the contention that each of the images shows perlite which has been milled. The statement in the Declaration is not factually supported evidence that the materials “have undergone various degrees of milling.” Applicants must provide factually supported evidence that the perlite in each of the images has actually undergone milling, as well as explain how much and/or what type of milling using the factually supported objective evidence. There is nothing in the “Why Perlite Works” document which in any way indicates that the second and third images have undergone any degree of milling. The document does not in any way state, suggest, or otherwise indicate that the particles have been milled or ground. Thus, the statement provide by Applicant is not persuasive evidence. 
Additionally, the Declaration states, in item 11, “The ‘ground expanded perlite’ having a ‘large number of internal pores’ of Petrovich are necessarily of the type shown in Second Image ‘expanded bubbles’ or the Third Image ‘bubble clusters’ as these images are the only images showing particles having internal pores…” (underline added).
This is incorrect and not persuasive. The first two images referred to by Applicants have not undergone milling or grinding. There is nothing indicating that the expanded perlite bubbles or clusters of the Second and Third images have undergone any form of crushing, milling, or grinding. The expanded perlite of Osipovich is ground. This is stated 4 times in the applied reference at paragraphs 10, 12, and 14 (see attachment). The discussion with regards to finely dispersed crystalline pearlite in paragraph 10 of the reference is not related to ground perlite. Applicant attempts to link “ground expanded perlite” and “a large number of internal pores,” but these concepts are separate in the Osipovich reference. One sentence refers to ground expanded perlite, and a separate sentence states “finely dispersed crystalline pearlite particles have an irregular shape and a large specific surface area due to a large number of internal pores…” The discussion of “large internal pores” does not reference ground perlite. This discussion references finely dispersed crystalline pearlite particles having an irregular shape. The ground perlite is the result of milling or grinding the “finely dispersed crystalline pearlite particles have an irregular shape” being referenced in Osipovich. There is absolutely nothing indicating that the large number of internal pores must be retained. The only discussion in the entire Osipovich reference regarding internal pores, is a discussion of finely dispersed crystalline pearlite, and not ground expanded perlite. Thus, there is no indication that the ground expanded perlite of Osipovich has the shape of the Second or Third Images of the Declaration, which have not been ground or milled. There is simply nothing to state or suggest that the particles in the Second and Third Images of the Declaration have been subjected to any degree of milling as argued by Applicants. 
The second image shows perlite which has not been ground. RU ‘131 expressly and unambiguously states that the expanded perlite is ground, which is a synonym for milled. Grinding of the bubbles in the second image or third image will necessarily form the perlite of the first image. 
Additionally, it is noted that the Declaration states that RU ‘131 teaches “Finely dispersed crystalline perlite particles have an irregular shape and large specific surface due to high quantity of internal pores, which increases the number of gas bubble nucleation centers when forming the polymer composition.” This does not discuss ground perlite. 
The position taken by the Declaration assumes that the perlite is not ground. This is in direct contradiction to the express teachings on RU ‘131, which only discuss ground expanded perlite in ¶10, 12, and 14 for use in the compositions of the invention. The Perlite Institute document discussed in the Declaration of 9/10/2021 shows two pathways from expanded particles to 10 micron sized particles where one is ‘crushed’ and the other is a collection of individual perlite bubbles (the second image). Applicant has not explained how or why the ground/milled perlite of RU ‘131 would have the structure of the second image, instead of the structure of the crushed expanded perlite particles, when the reference expressly states that its perlite is ground, and the document does not state, suggest, or otherwise indicate that the particles in the “second” and “third” images have been subjecting to any milling or grinding. Additionally, even if the ‘Finely dispersed crystalline perlite particles have an irregular shape and large specific surface due to high quantity of internal pores, which increases the number of gas bubble nucleation centers when forming the polymer composition,’ the perlite used by RU ‘131 is ground, which will necessarily form the structure of the First Image, which has the structure recited in the instant claims. 
Furthermore, it is noted that the instant specification teaches that expanded perlite cannot withstand extrusion pressures without crushing and that it crushes under pressure. See instant specification paragraph 37. Thus, even if the perlite used in RU ‘131 was not ground/milled (which is not the case, as the RU ‘131 reference explicitly states that its perlite is ground), RU ‘131 teaches the composition is extruded (pg. 2, ln. 54).  Therefore, one of ordinary skill in the art would readily expect that if the perlite of RU ‘131 was not previously ground or milled (which again, is not the case), the perlite bubbles would be expected to be crushed through extrusion to result in a perlite having the claimed structural features, including “smashed and shattered pores.” The instant specification states that this is an inherent feature of expanded perlite. Applicants have not addressed this position.
Applicant further argues that the perlite of RU ‘131 retains their internal pores. This is not persuasive. RU ‘131 does not suggest or otherwise state that the internal pores are retained. Rather, RU ‘131 teaches “Finely dispersed crystalline perlite particles have an irregular shape and large specific surface due to high quantity of internal pores, which increases the number of gas bubble nucleation centers when forming the polymer composition.” It is not clear from RU ‘131 that this teaching corresponds to the ground perlite used in the examples of RU ‘131. It is unclear how or why the ground perlite of RU ‘131 would not have the shape of the perlite of the instant claims, which, as expressly stated in the instant specification, is the result of processing, i.e. milling, expanded perlite particles, which is expressly disclosed in RU ‘131. 
There is nothing linking the image of perlite bubbles (second and third images of the Declaration), which are expanded perlite, to the ground expanded perlite expressly taught in the applied RU ‘131 reference. There is nothing to suggest that the ground perlite of RU ‘131 would not have the structure of the first image, when the expanded perlite is expressly disclosed as milled and/or ground. There is no factually supported objective evidence that the milled and/or ground perlite disclosed in RU ‘131 would somehow retain a bubble structure after being ground, as suggested by Applicants. 
Additionally, the declaration of 9/10/2021 makes a point to note that different degrees of milling (extreme milling vs. larger particles that have been milled) have different degrees of floaters. 
However, there is no indication that the perlite of Osipovich correspond to the “Typical Properties Dicalite Perlite Filter Aids” which has an amount of “Float max” ranging from 2 to 80. There is no indication that the perlite of Osipovich have the amount of floaters discussed in “Typical Properties Dicalite Perlite Filter Aids.” There is no indication that the ground perlite of Osipovich must be, or is in any way related to, Dicalite. 
Additionally, there is no indication that the perlite of Dicalite, with or without the floaters, do not meet the claimed structural characteristics. Notably, the figure of the Dicalite data sheet meets the claimed structural features.
The instant claims fail to exclude the presence of floaters and/or pores. Rather, as long as there are particles that have some amount of smashed and shattered pores, the claims are met. The image shown for Dicalite has sharp, knife blade-like surface characteristics, a sharp conchoidal surface, a complex three-dimensional surface area, and smashed and shattered pores. Additionally, the Declaration of 9/10/2021 contains a table labeled “Typical Properties Dicalite Perlite Filter Aids” which has an amount of “Float max” ranging from 2 to 80. Applicant states on pg. 6 of the Declaration that these correspond to a percentage of floaters. This is incorrect. The values of 2 to 80 in the Table do not correspond to a percentage. The amounts are the amount of floating particles in “ml/20g” according to the document provided. It is unclear how the 80 ml/20g in the document corresponds to 80% discussed by the Applicant. Applicants have not explained the measuring method, which is S.T.M. Nr. O-4; have not explained why the values in the table are a percentage of floaters; and have not explained how the alleged “percentages” relate to the ml/ 20g as specifically articulated in the document (see under “Float”). Thus, the discussion provided by Applicant regarding an amount of floaters appears to be inaccurate and is not persuasive. Regardless, the Dicalite article is not relevant to or in any way related to the Osipovich reference, which makes no mention of Dicalite and instead states that the perlite of the invention is ground expanded perlite and does not discuss “floaters.”
Additionally, the Perlite data sheet for the Dicalite perlite filter contains a figure on the first page which is apparently representative of the Dicalite. This figure does not contain pores and has sharp knife blade-like surface characteristics and a sharp chonchoidal surface and complex three dimensional surface area as required by claim 62. Thus, the Dicalite data sheet labeled “Perlite” provides evidence that the milled perlite, meets the instantly claimed structural features. Applicant has provided not explanation or evidence as to how “floaters” indicates that the perlite does not have the shape required by the instant claims. On the contrary, the image provided for Dicalite provides evidence that Dicalite has the shape and features required by the instant claims. Regardless, Dicalite is not discussed in the applied references. 
Furthermore, it is unclear as to how the discussion regarding the presence of internal pores in a portion of the milled perlite results in a perlite that falls outside the scope of the instant claims.
A composition comprising a fluid having a boundary layer (which is a property of fluids) and ground, crushed, or milled perlite, which has each of the features recited in instant claim 63 (i.e. smashed and shattered pores, sharp knife blade-like characteristics, sharp conchoidal surface and a complex three dimensional surface area, said particles having a Mohs hardness of 2.5 or greater and a size of from micron to nano), wherein said particles comprise from 0.5wt% to 8wt% of the composition, is not novel. The claims remain rejected for the reasons discussed above. 
For the reasons provided above, Applicant’s arguments filed on 9/10/2021 are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766